Citation Nr: 0511691	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  91-49 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.  He died in April 1991.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The appellant's case was remanded for 
additional development in March 2001.  It is again before the 
Board for appellate review.

The appellant's representative submitted a motion to advance 
the appellant's case on the docket in April 2005.  The motion 
was granted that same month.


FINDINGS OF FACT

1.  The veteran had active service from April 1943 to January 
1946.

2.  The veteran died in April 1991.  The certificate of death 
lists the cause of death as natural causes.  A later 
statement from the physician who signed the death certificate 
indicates that the veteran likely died from massive heart 
failure.

3.  During his lifetime the veteran was service connected for 
multiple sclerosis (MS), rated as 50 percent disabling, 
residuals of a gunshot wound of the right foot, rated as 10 
percent disabling, and a postoperative scar, residual from 
surgical repair of a right inguinal hernia, rated as 
noncompensably disabling.  

4.  The veteran's fatal heart disorder began many years after 
service, and is not attributable to the veteran's period of 
military service.

5.  There is no objective evidence to show that the veteran's 
service-connected disabilities caused, or contributed to his 
death.


CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from April 1943 to January 
1946.  

The veteran's service medical records (SMRs) are negative for 
any treatment or findings relating to any type of heart 
disorder.  The veteran suffered a gunshot wound of the right 
foot in July 1944.  He was granted service connection for a 
scar of the right foot in February 1946.  He was assigned a 
10 percent disability rating that remained in effect during 
his lifetime.

The veteran's right foot disability was re-characterized as a 
gunshot of the right foot involving muscle group X in 
September 1947.  As noted above, the 10 percent rating 
remained in effect.

The veteran was hospitalized at a VA facility in August 1947 
for acute suppurative appendicitis with perforation and 
generalized peritonitis.  There was no mention of any type of 
heart disorder in the VA discharge summary.

An August 1949 VA examination report indicated that the 
veteran's cardiovascular system was normal.  The Board notes 
that the veteran was granted service connection for 
postoperative scar, residual of surgical repair of a right 
inguinal hernia in September 1949.  This rating was based on 
results from the August 1949 VA examination and the veteran's 
SMRs.  The veteran was assigned a noncompensable disability 
rating.  This disability was not noted on subsequent rating 
decisions although there is no evidence to show that service 
connection was ever severed.

The veteran was hospitalized at a VA facility in October 
1952.  The veteran was diagnosed with multiple sclerosis 
(MS).  Records from that hospitalization noted that the 
veteran had symptoms of MS at the time he was treated for his 
appendicitis in 1947.

The veteran submitted a claim for service connection for MS 
in July 1955.  He also submitted a statement wherein he 
detailed his symptoms of the disease since service.  The 
veteran did not make any reference to any heart-related 
problems.

A June 1947 hospital summary from St. Vincent's Hospital was 
submitted.  The summary noted a diagnosis of MS.  There was 
no mention of any type of heart-related disorder.

An August 1955 interim VA hospital summary noted that the 
veteran was admitted for symptoms associated with his MS in 
June 1955.  The summary listed detailed findings associated 
with the veteran's MS.  There were no heart-related 
complaints or problems noted.

The veteran was granted service connection for his MS in 
October 1955.  His initial disability rating was 100 percent.  
The veteran was reexamined for his disability in October 
1955.  However, the examination did not include the 
cardiovascular system.  The veteran's disability rating was 
reduced to 30 percent by way of a rating decision dated in 
January 1956.

The veteran appealed the reduction.  He submitted a statement 
from his private physician, C. P. Vialotti, M.D., in February 
1956.  Dr. Vialotti provided reasons why the veteran's 
disability rating should be higher.  Dr. Vialotti did not 
include any description of a heart-related problem.

The Board issued a decision in May 1956 that determined that 
the veteran's MS disability rating should be rated as 50 
percent disabling.  The RO implemented the Board's decision 
in June 1956.  The veteran's disability rating for MS 
remained at the 50 percent level for the remainder of his 
lifetime.

The veteran submitted a claim for an increased rating for his 
MS in May 1958.  He was afforded a VA neurology examination 
in August 1958.  The veteran did not list any heart-related 
complaints.  There were no findings of any type of heart 
problems by the examiner.

The RO received notice of the veteran's death by way of a 
Report of Contact dated in April 1991.  The veteran was 
reported as having died at home.

The appellant submitted her claim for entitlement to 
Dependents Indemnity Compensation (DIC) in April 1991.  She 
also submitted a copy of the certificate of death.  The 
certificate of death was signed by Dr. Vialotti.  He 
indicated on the certificate that he treated the veteran from 
January 1981 to March 1991.  He further indicated that he 
last saw the veteran on March 14, 1991.  Dr. Vialotti also 
reported that the veteran's death was due to natural causes.  
No specific medical condition or problem was identified on 
the certificate of death. 

The RO wrote to the appellant in June 1991.  She was asked to 
provide a terminal hospital report.  She was also informed 
that she could authorize the RO to obtain the report or 
submit the report herself.  She was further informed that the 
report should include a statement as to the principal and 
contributory causes of death.

The RO wrote to Dr. Vialotti in June 1991.  Dr. Vialotti was 
requested to provide a complete report of the veteran's 
hospitalization and any autopsy report, if an autopsy was 
performed.

Dr. Vialotti submitted two handwritten responses, both were 
received in June 1991.  In his first response, Dr. Vialotti 
said that the veteran was not hospitalized.  The veteran had 
been under treatment for MS when he died suddenly at home.  
Dr. Vialotti said that the veteran was treated by ambulance 
medics.  He opined that the veteran's death was most likely 
due to massive heart failure.  Dr. Vialotti's second response 
was essentially the same.

The RO also wrote to the office of the chief medical examiner 
in June 1991 to request a copy of any autopsy report.  The RO 
also informed the appellant that she should submit a copy of 
any autopsy report.

A response was received from the chief medical examiner's 
office in September 1991.  The response stated that no 
autopsy was performed.

The appellant's claim was denied in October 1991.  Notice of 
the denial was provided that same month.

The appellant submitted her notice of disagreement (NOD) in 
October 1991.  She asserted that the veteran's MS accelerated 
his death.  She also said that the emergency medical service 
(EMS) people told a member of her family that the veteran's 
MS was a factor in his death.  She asked that a medical 
opinion be obtained to address the possibility of the 
veteran's MS contributing to his death.

The appellant was scheduled for hearings at the RO in July 
and September 1992, respectively.  She requested a 
postponement of her hearing so that she could do more 
research.

The appellant testified at a hearing at the RO in November 
1992.  The appellant testified that the veteran became very 
bitter because of his MS.  She said that he resolved to show 
that he was as capable as anyone else.  She said that he 
would not listen to his doctors.  She testified that she 
asked him to take a disability from the postal service but he 
would not.  The appellant acknowledged that the veteran was 
not recorded as having a heart disorder.  She said that he 
finally retired in 1984.  The appellant felt that the veteran 
jeopardized his well being through his attitude toward his 
MS.  The appellant also told of how a paramedic told her son 
that the veteran would have survived his heart attack if he 
had not had MS.  The appellant further testified that the 
veteran would come home from seeing the doctor once a month 
and say that he had the "heart of an 18 year old."  The 
veteran's doctor did not tell her that the veteran's MS 
caused the heart attack.  The appellant submitted statements 
from two supervisors who knew the veteran at work.  Finally, 
the appellant's representative asked that a medical opinion 
be obtained, preferably from a mental hygiene specialist to 
address whether the veteran's work obsession could have 
contributed to his cause of death.  He also noted that there 
had been an article in the newspaper that suggested there was 
an association between MS and the onset of a heart attack.  
Efforts were made to locate the article without success.  

The two statements were from the veteran's immediate 
supervisor and a tour superintendent at the mail facility 
where the veteran worked.  Each statement attested to the 
veteran's diligence in performing his job and that he worked 
very hard despite his MS.  The tour superintendent added that 
the veteran seemed obsessed with the notion to overcome his 
physical disability and that he performed arduous work beyond 
his physical capabilities.

The appellant was issued a supplemental statement of the case 
(SSOC) in January 1993.  Unfortunately, no further action was 
taken in regard to her claim until October 2000 when her case 
was forwarded to the Board.  The Board remanded the case for 
additional development in March 2001.

The RO wrote to the appellant in March 2001.  The letter 
advised the appellant of what the RO would do to assist her 
in the development of her claim.  She was asked to identify 
any source of medical evidence that could be obtained to 
support her claim.  She was informed that the RO would obtain 
the evidence on her behalf if she wanted.  She was further 
informed that the RO would obtain a medical opinion in the 
case.

The appellant responded in March 2001.  She said that the 
veteran was treated by Dr. Vialotti and by VA.  She did not 
identify any current, as of 1991, treatment from VA.  She 
also repeated her assertion that a paramedic said that they 
could have saved the veteran from his heart attack if he had 
not had MS.  She also said that the article she read in the 
newspaper said that MS would send an electric node to the 
organs and ruin them and that when they hit the heart 
"that's it."

The RO again requested records from Dr. Vialotti in April 
2001.  The appellant was notified of this action that same 
month.  The appellant was also told that records would be 
requested from VA medical centers in the Bronx and Manhattan.

Dr. Vialotti responded in April 2001 that inactive records 
were destroyed after 10 years.  He had no records for the 
veteran.

The RO solicited a medical opinion from a VA physician in May 
2003.  A Dr. R. provided the requested opinion.  Dr. R. noted 
that the appellant contended that the veteran's MS was a 
major factor in the veteran's death.  Dr. R. reviewed the 
claims file in forming his opinion.  He listed a number of 
items of evidence in the claims file in numbered paragraphs 
that addressed the significant medical findings as well as 
addressed the appellant's contentions.  Dr. R.'s summary and 
opinion are as follows:

In summary:
1.  Only the death transcript as 
above is in the record[;] this is 
not the complete death 
certificate[;] it lacks the 3rd part 
that lists the immediate and/any 
contributing cause or causes of 
death.  This document is part of 
[the] public record and should be 
made available to the record.  In 
the absence of this I will base my 
opinion on the multiple citations in 
the records of the death cause being 
a massive heart attack at home.

2.  My comprehensive review of the 
medical record elicited no evidence 
of any heart disease in or after the 
active service period.

3.  In the records, as above, there 
is no mention of any risk factors 
such as hypertension.

4.  Multiple sclerosis is a disease 
of the central nervous system.  It 
does no[t] involve the heart in any 
way.

5.  The widow is basing her claim on 
a comment made by a paramedic and 
her belief that MS "hit his heart" 
(both without any scientific merit 
to them).

6.  The right foot gunshot wound 
residuals, [and] right inguinal 
hernia repair incurred in service, 
did not contribute to his death in 
any way (47 and 45 years later, 
respectively).

Opinion:
After reviewing and weighting [sic] 
carefully all of the above, in the 
absence of a complete death 
certificate - see summary (1), it is 
my opinion that the veteran [], died 
of a sudden cardiac death, [a] 
common first manifestation of heart 
disease, and that his death is not 
due to any of his service[-
]connected disabilities.  

Medical opinion from Dr. R., dated in May 2003.

The appellant was issued a SSOC in May 2003.  The SSOC 
contained Dr. R's opinion that the veteran's death was not 
due to any of his service-connected disabilities.

The appellant submitted a statement in May 2003.  She 
repeated her assertions of how MS caused the veteran's death.

The RO again wrote to the medical examiner's office and to 
the department of health in an effort to obtain additional 
evidence, to include a complete death certificate as urged by 
Dr. R in October 2003.  The appellant was informed of these 
efforts in October 2003.  She was also notified that her help 
in obtaining the evidence would speed the processing of her 
claim.  She was informed that if the evidence was not 
received in 60 days, the RO would consider her claim based on 
the evidence of record.

A negative response was received from the medical examiner's 
office in February 2004.  A second request was sent to the 
department of health in February 2004.  No response was 
received from that office.

The RO issued a SSOC in September 2004.  The appellant was 
informed of the negative response from the medical examiner's 
office and of the lack of a response from the health 
department.

The RO also wrote to the appellant in September 2004.  She 
was notified of the evidence/information she needed to submit 
to substantiate her claim for DIC benefits.  The letter also 
informed the appellant of the evidence of record.

The appellant's representative submitted additional written 
argument in February 2005.  

II.  Analysis

The appellant asserts that the veteran's service-connected MS 
contributed to his death.  Therefore, she maintains that she 
is entitled to DIC benefits as a result.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, certain 
chronic diseases, including certain forms of heart disease 
and hypertension, may be presumed to have been incurred in or 
aggravated during service if the disorder becomes manifest to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was a principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2004).  A service-connected 
disability will be considered the principal cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2004).  A service-connected disability will be considered a 
contributory cause of death when such disability contributed 
substantially, or combined to cause death.  38 C.F.R. § 
3.312(c) (2004).

The chronicity provisions of 38 C.F.R. § 3.303(b) (2004) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  If chronicity is not shown, service connection 
may still be established on the basis of 38 C.F.R. §3.303(b) 
if a disease or injury is noted during service or during an 
applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates a present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

In the present case, the certificate of death is not the 
standard certificate of death seen in most cases.  The form 
does not list any principal or contributory cause(s) of 
death.  Rather, the certificate of death form allows the 
signing medical official to certify that traumatic injury or 
poisoning did not play any part in causing the death and that 
the death did not occur in any unusual manner.  Finally, the 
signing official certifies that the death was due entirely to 
natural causes.  Here, the signing official was Dr. Vialotti 
and he certified that the veteran's death was due to natural 
causes.

As the certificate of death shows, and as reported by Dr. 
Vialotti, the veteran died at home.  Although the certificate 
of death form did not allow for a specific cause of death to 
be entered, Dr. Vialotti stated in June 1991 that the most 
likely cause of death was massive heart failure.  The 
appellant has never challenged this as the cause of death.  
In fact, she has made mention on several occasions that EMS 
personnel told her family that the veteran could have 
survived his heart attack if he had not had MS.  Accordingly, 
the veteran's cause of death can be said to be due to heart 
failure. 

As noted by Dr. R. in his May 2003 opinion, the veteran's 
SMRs are negative for any evidence of heart disease in 
service or after.  There is also no evidence of risk factors 
for heart disease, such as hypertension.  The appellant has 
not asserted that the veteran had heart disease, in any form, 
during service, or during the first year after service.  
Rather, her contention has always been that the veteran's MS 
contributed to his inability to recover from or to withstand 
his heart attack at the time of his death.

In regard to her contentions, there is no objective evidence 
of record to show any connection between the veteran's MS and 
his heart attack, or that the veteran's other service-
connected disabilities contributed in any way.  Dr. R. noted 
that the appellant's assertions of the veteran's MS affecting 
his heart and the statements from EMS personnel were without 
scientific merit.  Further, the appellant stated several 
times that there was a newspaper article published prior to 
the veteran's death that discussed a link between MS and 
heart attacks.  However, she never provided a copy of the 
article or any similar information.  Moreover, she never 
provided a medical opinion from Dr. Vialotti or any other 
qualified medical professional to support her contentions.  

Accordingly, there is no basis to establish entitlement to 
service connection for any heart disorder. Further, there is 
no basis to warrant entitlement to service connection for the 
veteran's cause of death and the appellant's claim must be 
denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for the cause of death.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).  The Board 
notes that 38 C.F.R. § 3.102 was amended in August 2001, 
effective as of November 9, 2000. See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  However, the change to 38 C.F.R. § 3.102 
eliminated the reference to submitting evidence to establish 
a well-grounded claim and did not amend the provision as it 
pertains to the weighing of evidence and applying reasonable 
doubt.  Accordingly, the amendment is not for application in 
this case.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), and the implementing regulations codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Under the VCAA, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  There is no outstanding information or 
evidence needed to complete a claim in this case.  The 
appellant filed her claim for service connection for the 
cause of death in April 1991.  The necessary information to 
complete her application for benefits is of record.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary. 38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The appellant's claim was submitted nearly 10 years prior to 
the enactment of the VCAA.  However, the RO provided notice 
letters to assist her in the development of her claim and to 
inform her of the evidence needed to substantiate her claim.  
This included a letter to her in June 1991 informing her of 
the need for a terminal hospital summary, informing her she 
could obtain it herself or she could authorize the RO to 
obtain the summary.  She was further informed that the 
summary should include a statement of the principal and 
contributory causes of death.  The RO also informed the 
appellant that she should obtain an autopsy report from Dr. 
Vialotti in June 1991.

Subsequent to the March 2001 remand, the RO wrote to the 
appellant in March 2001 and provided her notice on what VA 
would do to develop her claim and what she should do.  

The RO kept the appellant informed of their efforts to 
develop evidence in the case, to include obtaining records 
from Dr. Vialotti, the medical examiner's office, and the 
health department.  

The RO also notified the appellant of the 
evidence/information needed to substantiate her claim in 
September 2004.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the appellant has been provided notice regarding the type of 
evidence needed to substantiate her claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which [s]he was entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the appellant.

The RO attempted to obtain Dr. Vialotti's records in 1991 but 
he did not provide them.  Rather he submitted a written 
statement instead.  The appellant was advised of this and did 
not obtain the records on her own.  Efforts to obtain Dr. 
Vialotti's records in 2001 were unsuccessful because they had 
been destroyed.  

The RO told the appellant in a March 2001 letter that they 
would request records from VA medical centers in the Bronx 
and New York.  There is no overt evidence that such records 
were requested.  However, the appellant did not specify a 
time period for the treatment.  Nor did she say that the 
veteran had any treatment beyond his last VA admission in 
1955.  VA hospital records from 1947, 1952, and 1955 were 
already of record, as were examination reports between 1949 
and 1958.  The appellant testified in 1992 that the veteran 
was being treated by Dr. Vialotti, she did not indicate any 
treatment from VA beyond the 1947-1955 period.  

The RO also attempted to obtain an autopsy report from the 
medical examiner's office but no autopsy was performed on the 
veteran.  Attempts were made to obtain a complete certificate 
of death but no response was received from the health 
department.  The appellant was notified of these efforts, she 
was also encouraged to obtain the evidence herself.  There is 
no indication of any attempts on her part to secure a 
certificate of death that would list the immediate cause and 
contributory cause(s) of death for the veteran.  

The appellant testified at a hearing at the RO in November 
1992.  The hearing date was postponed twice to afford the 
appellant additional time to develop evidence in support of 
her claim.

Finally, the RO obtained a medical opinion to establish 
whether the veteran's MS caused, or contributed to his death.  
The medical opinion was unfavorable to the appellant's claim.  
She was informed of the conclusion of the opinion that the 
veteran's service-connected disabilities did not cause or 
contribute to his death.  She provided no objective evidence 
to contest that conclusion.

The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  The appellant has not 
alleged that there is any outstanding evidence that would 
support her contentions.  The Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that the VA 
has complied with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2004).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


